     Case 4:17-cv-00417-SMR-HCA Document 327 Filed 03/27/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION


C.P.X. through his next friend S.P.X.; and   )       Case No. 4:17-CV-00417-SMR-HCA
K.N.X. through his next friend Rachel        )
Antonuccio, for themselves and those similarly
                                             )
situated,                                    )
                                             )
       Plaintiffs,                           )
                                             )
       v.                                    )
                                             )
JERRY FOXHOVEN in his official capacity as )         ORDER TO SUBSTITUTE PARTIES
Director of the Iowa Department of Human     )
Services; RICHARD SHULTS in his official )
capacity as Administrator of the Division of )
Mental Health and Disability Services;       )
MARK DAY in his official capacity as         )
Superintendent of the Boys State Training    )
School,                                      )
                                             )
       Defendants.                           )


       In June 2019, Defendant/Counter Claimant Jerry Foxhoven resigned from his position as

the Director of the Iowa Department of Human Services (“DHS”). He was replaced in that

capacity   in   November 2019       by    Kelly    Kennedy     Garcia.       In    January    2020,

Defendant/Counter Claimant Richard Shults retired from his position as the Administrator of the

Division of Mental Health and Disability Services for DHS. His post has been divided into two

positions, one with responsibility over DHS facilities, and the other with responsibility over DHS’s

community-based services. The former of these two positions, the Mental Health and Disabilities

Services Director of Facilities, covers Shults’s responsibilities relevant to this litigation.

Cory Turner presently serves in that position on an interim basis.
      Case 4:17-cv-00417-SMR-HCA Document 327 Filed 03/27/20 Page 2 of 2



           Under Federal Rule of Civil Procedure 25(d), when a public officer who is a party in his

or her official capacity resigns or otherwise ceases to hold office while an action is pending, his or

her successor is automatically substituted as a party. The rule further specifies that “[l]ater

proceedings should be in the substituted party’s name.”

           Accordingly, the Clerk of Court is DIRECTED to substitute Kelly Kennedy Garcia, in her

official     capacity   as   Director   of   the   Iowa    Department   of      Human    Services,    for

Defendant/Counter Claimant Foxhoven; and to substitute Cory Turner, in his official capacity as

Interim       Mental    Health    and    Disabilities     Services   Director     of    Facilities,   for

Defendant/Counter Claimant Shults.

           IT IS SO ORDERED.

           Dated this 27th day of March, 2020.

                                                          _______________________________
                                                          STEPHANIE M. ROSE, JUDGE
                                                          UNITED STATES DISTRICT COURT




                                                   -2-
